FILED
                             NOT FOR PUBLICATION                             JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLEN BROEMER,                                    No. 08-56265

               Plaintiff - Appellant,            D.C. No. 2:01-cv-04340-MMM-
                                                 RZ
  v.

CENTRAL INTELLIGENCE AGENCY;                     MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Glen Broemer appeals pro se from the district court’s summary judgment in

his action alleging that employees of the Central Intelligence Agency have been

following him, threatening him, and physically injuring him for many years. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. McDonald v. Sun

Oil Co., 548 F.3d 774, 778 (9th Cir. 2008), cert. denied, 129 S.Ct. 2825 (2009).

We affirm.

      The district court properly granted summary judgment on the claims in

Broemer’s fourth amended complaint because Broemer did not raise a triable issue

as to whether he had been harmed by the defendants. See Nilsson v. City of Mesa,

503 F.3d 947, 952 n.2 (9th Cir. 2007) (explaining that a “conclusory, self-serving

affidavit, lacking detailed facts and any supporting evidence, is insufficient to

create a genuine issue of material fact”) (internal quotation marks and citation

omitted).

      Broemer’s remaining contentions, including his challenges to dismissals of

claims and defendants from his previous complaints, are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                           2                                    08-56265